Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 14 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     
                        Monsieur
                        Á bord de la Ville de Paris le 14. 8bre 1781.
                     
                     J’ai attendû a repondre à Votre Excellence sur son dernier projet, que M. de S. Cosme sur lequel j’ai jettés les yeux pour remonter la riviere, meut rendû compte de la possibilités de cette opération, et des moyens dont il auroit besoin, pour Savoir si je serois en etat de les luy fournir.  il vient d’arriver dans le moment, la journée d’hier ne luy ayant pas permis de se hazarder a venir au large par la force du vent et la grosse mer.
                     De la façon dont m’a parlé cet officier, rien de si possible que de remonter la riviere et canoner les differents Bâtiments refugiés à Gloucester, sans risque que les Batteries et les Brulots puissent l’encommoder, il n’a dit aussi que le passage entre deux feux pour depasser york, nétoit que l’affaire du moment mais qu’une fois dépassé et mouillé.  il seroit chaque nuit exposé aux visittes des Brulots dont la composition me paroit plus facile qu’a Votre Excellence.  puisqu’il ne faut que quelques fascines gaudromées pour faire un Brulot parfait, operation courte et dont les matieres sont faciles a trouver.
                     je sais comme Votre Excellence le bien de ce projet et l’avantage de cette position, mais que Votre Excellence ne fournisse des Bâtiments a ramer en assès grande quantité, pour ne pas craindre le nombre des brulots detachés sur mes Vaisseaux et malgré les risques Boulets rouges dont mes vaisseaux peuvent être atteints je les ferai remonter avec plaisir; mais je ne puis n’y determiner Sans qu’au prèalable Votre Excellence ne me donne au détail des moyens qui mettront ces Batiments dans le cas de ne pas être incendier dans une nuit un peu obscure.
                     M. de S. Cosme montera la riviere et il sera plus même de la remonter au premier ordre, si comme je le pense Votre Excellence veut me donner la dessus une reponse satisfaisante. J’ai l’honneur d’ître avec l’attachement le plus respectueux De Votre Excellence Le très humble et tres obeissant serviteur
                     
                        Le Comte de Grasse
                     
                  
                  TranslationSirOn Board the Ville de Paris 14th October 1781
                     I have delayed answering your Excellency upon your last proposal that Mr de St Cosme upon whom I had pitched to go up the River might render me an account of the practicability of that operation and of the means of which he would be in want, that I might know whether it would be in my power to furnish him.  He arrived this moment, the heavy wind and high sea would not permit him to come sooner.
                     From the manner in which this Officer has spoken to me, nothing is easier than to ascend the River and cannonade the different Vessels which have taken refuge under the Gloucester shore without risque of being incommoded by the Batteries and the Fire ships—He tells me also that the passage between the two fires to pass York is but the affair of a moment; but whenever they have passed and are moored they will be every night exposed to the Visits of the fire ships, the construction of which appears to me easier than to your Excellency, since these wants but some 
                           
                         Fascines to make a perfect Fire Ship—a short operation—the materials for it are easy to find.
                     I know as well as your Excellency the good which will result from the project and the advantage of the Position, and if your Excellency can furnish me with a sufficient number of rowing Boats to put me out of danger of the Fire ships which may be detached against my Vessels, I will in spite of the Red Balls with which my Vessels may be injured cause them to ascend the River—But I cannot busy myself to determine upon the matter before your Excellency has given me a detail of the means what will put these Vessels in a situation not to be burned in a night a little dark.
                     Mr de St Cosme will go up the River himself and he will be more ready to go up upon the first order, if, as I think, your Excellency shall give me a satisfactory Answer.  I have the honor &c.
                     
                  
               